Title: From Thomas Jefferson to Henry Dearborn, 29 February 1804
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  [29 Feb. 1804]
               
               Some compliment being proper for the militia of Tennissee who went to Natchez under the command of Colo. George Dogherty may not something like the following be said on the part of the President in a letter from the Secretary at war to Colo. Dogherty or to the Governor of Tennissee?
               ‘the President has seen with great satisfaction the willingness with which the militia under your command [or under the command of Colo. Dogherty] repaired to the standard of their country. he places it among the proofs that the body of our citizens at large are the best reliance for sudden and temporary calls, and will render unnecessary the burthening them with the maintenance of a permanent force competent to all emergences. he regrets the inconveniences and sufferings experienced in passing & repassing a desart country incapable of supplying necessaries, & so extensive as to have rendered it difficult to carry or to provide them of a sudden. these difficulties have been surmounted by zeal and energy, and have added to their titles to those thanks which the President now renders them in the name of their country.’
            